Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on August 30, 2021 is acknowledged.
It is noted that newly added claims 21 and 26 are hereby withdrawn since they are directed to subject matter similar to non-elected claims 15-20.  Further, it is noted that the combination of eccentricity attenuation (non-elected) and attenuation corrected images, as claims 21 and 26 would entail, is not supported by the instant specification and therefore would be considered new matter.
Claims 1-14 and 22-25 are hereby examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The preamble of claim 1 claims “correcting an attenuation corrected ultrasonic image”.  However, the body of the claim makes no mention of attenuation.  Claim 1 is therefore vague and indefinite as to what is attenuated.
Per claim 3, it is unclear what “stand-off direction in view of a distance from the measuring assembly” means.
Per claim 5, there is no antecedent for “the mud attenuation”.
Claim 9 is indefinite since it is unclear whether the measuring of travel time, borehole geometry, downhole tool location, incident angle and mud attenuation are all used to correct an image and if so, what image.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the PG-Publication to Dollfus et al (‘411).
Per instant claim 1, Dollfus et al discloses a method for generating a corrected ultrasonic image (corrected radius image 520, Fig. 10).  The method includes disposing 
Per claim 8, see Fig. 3.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Dollfus et al (‘411) in view of the PG-Publication to Morys (‘209).
Per claims 3 and 7, paragraphs 0042-0045 of Morys teaches that downhole imaging involves substantial distortion due to lateral movement of the downhole tool.  To overcome such tool axis distortion, it is important to take into account the true center of the tool and stand-off distances to the borehole wall.
	Therefore, in view of Morys, it would have been obvious to one of ordinary skill in the art to modify the method of Dollfus et al to take into account measurements of the tool center and stand-off distances so as to account for motion related distortions.  Claims 3 and 7 are so rejected.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Dollfus et al (‘411) in view of the PG-Publication to Sun et al (‘274).
	Per claim 6, Sun et al discloses a receiver quality control and calibration method which includes (see paragraph 0083) forming amplitude histograms representative of a receiver’s amplitude sensitivity distribution.  To have modified the method of Dollfus et al to include forming an amplitude distribution would have been obvious to one of ordinary skill in the art in view of the receiver amplitude sensitivity distribution shown.  Claim 6 is so rejected.

Allowable Subject Matter
10.	Claims 2, 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

s 9-14 and 22-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl